Citation Nr: 0431196	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a kidney disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for nasopharyngitis with coryza.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1946 to 
April 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines.  Specifically, by September 2002 
and November 2002 rating actions, the RO determined that new 
and material evidence sufficient to reopen previously denied 
claims for service connection for a kidney disorder had not 
been received.  Additionally, by a February 2004 rating 
action, the RO determined that new and material evidence 
sufficient to reopen previously denied claims for service 
connection for nasopharyngitis with coryza had not been 
received.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  In a May 1996 decision, the Board confirmed previous 
denials of service connection for a kidney disorder.  

3.  The evidence received since the Board's May 1996 decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a kidney disorder.  

4.  In a September 2002 rating action, the RO confirmed 
previous denials of service connection for nasopharyngitis 
with coryza.  

5.  The evidence received since the RO's September 2002 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for 
nasopharyngitis with coryza.  

CONCLUSIONS OF LAW

1.  The Board's May 1996 decision that continued prior 
denials of service connection for a kidney disorder is final.  
38 U.S.C.A. §§ 7103, 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).  

2.  The evidence received since the Board's May 1996 
determination is not new and material, and the claim for 
service connection for a kidney disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

3.  The RO's September 2002 decision that continued previous 
denials of service connection for nasopharyngitis with coryza 
is final.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

4.  The evidence received since the RO's September 2002 
determination is not new and material, and the claim for 
service connection for nasopharyngitis with coryza is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

Further, amendments to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In 
the present case, the RO received the veteran's petition to 
reopen his previously denied claim for service connection for 
a kidney disorder in February 2002 and his petition to reopen 
his previously denied claim for service connection for 
nasopharyngitis with coryza in May 2003.  Consequently, the 
recent amendment to 38 C.F.R. § 3.156(a) applies to the 
current issues of whether new and material evidence has been 
received sufficient to reopen the previously denied claim for 
service connection for a kidney disability and for 
nasopharyngitis with coryza.  

By letters dated in February 2002 and July 2003, the RO 
discussed the type of evidence necessary to support the 
veteran's petitions to reopen claims for service connection 
for a kidney disorder and for nasopharyngitis with coryza.  
Also by these documents, the RO notified the veteran that VA 
would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Further, the RO advised the veteran of attempts already made 
to obtain relevant evidence with regard to his claim.  Also, 
the veteran was asked to submit any additional information or 
evidence.  

Additionally, the September and November 2002 rating 
decisions, the April 2003 statement of the case (SOC), as 
well as the supplemental statements of the case (SSOCs) 
issued in February and June 2004 notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
kidney claim.  Furthermore, the February 2004 rating decision 
as well as the August 2004 SOC informed the veteran of the 
pertinent criteria and evidence necessary to support his 
nasopharyngitis with coryza claim.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of the veteran's petitions regarding both of these 
purported disorders.  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran.  All 
such available reports have been procured and associated with 
the veteran's claims folder.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the claims on appeal.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Petition To Reopen Claim For Service Connection For A 
Kidney Disorder

In a May 1996 decision, the Board confirmed previous denials 
of service connection for a kidney disorder.  According to 
the relevant evidence available at that time, the veteran 
asserted that he incurred a kidney disorder during his active 
military duty.  In multiple lay statements, fellow servicemen 
who had served with the veteran noted that the veteran had 
often complained of kidney problems during service.  Service 
medical records, including the April 1949 separation 
examination, are negative for complaints, treatment, or 
findings of a kidney disorder.  

In a November 1989 report, a private physician noted that he 
had treated the veteran for a kidney disorder several weeks 
after his April 1949 separation from service.  The doctor did 
not specify the type of kidney disability that the veteran 
had.  Also in this document, the physician expressed his 
opinion that the veteran's kidney disorder was "aggravated 
thru his [the veteran's] military service."  

Subsequent private medical records reflect diagnoses of a 
cyst in the right kidney and a stone in the upper and middle 
section of the left kidney in July 1993 as well as 
nephrolithiasis on the right and a large right renal cyst in 
February 1994.  Additionally, a renal ultrasound completed in 
July 1995 reflected right renal calculi and cysts as well as 
two echogenic areas of the left kidney.  

In May 1996, the Board considered these relevant service, and 
post service, medical records.  In particular, the RO 
determined that these reports did not provide competent 
evidence of an association between a diagnosed kidney 
disorder and the veteran's active military duty.  In 
particular, the Board noted that the private physician's 
November 1989 statement, which was prepared more than 
40 years after the veteran's discharge from service and which 
was not supported by the medical evidence of record, appeared 
to have been written based upon the veteran's recitation of 
his medical history.  As such, the Board confirmed the prior 
denials of service connection for a kidney disorder.  

In October 1996, the Board denied the veteran's motion for 
reconsideration of the May 1996 decision.  In July 1997, the 
United States Court Of Appeals For Veterans Claims (Court) 
(previously the United States Court Of Veterans Appeals) 
dismissed the veteran's appeal due to his failure to respond 
to a Court order to file a brief by June 5, 1997.  

Subsequently, in February 2001, the Board denied the 
veteran's second motion for reconsideration of the May 1996 
decision.  In June 2001, the Court dismissed the veteran's 
case for failure to file a timely appeal.  The Board's May 
1996 decision is final.  38 U.S.C.A. §§ 7103, 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2004).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2004).  New 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The additional records received since the last prior final 
denial in May 1996 in the present case include duplicative 
medical reports previously considered by the RO and the Board 
as well as the veteran's repeated contentions that he 
incurred a kidney disorder during his active military duty.  
Additionally, private medical records reflect treatment for, 
and evaluation of, a cyst in the right kidney and a solid 
mass involving the left kidney in June 1996, a kidney cyst 
and stone in January 2002, and bilateral renal cysts in July 
2003.  Further, in a medical record dated in March 2004, a 
private physician notes that he has treated the veteran for 
multiple disorders, including a bilateral renal cyst and 
bilateral nonobstructing urolithiasis, since July 2003.  
While these documents reflect information concerning recent 
treatment for, and evaluation of, kidney cysts and stones, 
the records do not provide competent evidence of an 
association between these diagnosed kidney disorders and the 
veteran's active military duty.  As such, the Board finds 
that these additional documents do not raise a reasonable 
possibility of substantiating the claim for service 
connection for a kidney disorder.  See, 38 C.F.R. § 3.156(a) 
(2004).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for a kidney disorder in May 1996 is not new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence does not serve as a basis to reopen 
the veteran's claim for service connection for a kidney 
disorder.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(2004).  

III.  Petition To Reopen Claim For Service Connection For 
Nasopharyngitis With Coryza

By a September 2002 rating action, the RO confirmed previous 
denials of service connection for nasopharyngitis with 
coryza.  According to relevant evidence available at that 
time, the veteran was treated for acute naropharyngitis and 
mild catarrhal fever in June 1946.  The April 1949 separation 
examination demonstrated that there were no significant 
abnormalities of the veteran's nose, sinuses, mouth, and 
throat.  

According to pertinent post-service medical records, a 
private physician asserted, in a statement dated in August 
1973, that he had treated the veteran for acute coryza with 
cough sometime between July 1949 and December 1950.  The 
doctor explained that this condition resolved after one week 
of treatment.  In a report dated in November 1989, this 
physician stated that he treated the veteran for acute 
nasopharyngitis several weeks after his April 1949 discharge 
from service.  The doctor also expressed his opinion that 
this disease was "aggravated thru his [the veteran's] 
military service."  Additionally, a private medical record 
dated in January 2002 indicates a diagnosis of 
nasopharyngitis.  

In the September 2002 rating action, the RO considered the 
relevant service, and post service, medical records.  In 
particular, the RO determined that the preponderance of the 
competent evidence of record did not support a finding of an 
association between nasopharyngitis the veteran's active 
military duty.  (The private physician's November 1989 
statement, which was prepared more than 40 years after the 
veteran's discharge from service and which was not supported 
by the medical evidence of record, appeared to have been 
written based upon the veteran's recitation of his medical 
history.)  As such, the RO continued to deny service 
connection for nasopharyngitis with coryza.  On the following 
day in September 2002, the RO notified the veteran of the 
continued denial of his claim for service connection for 
nasopharyngitis with coryza.  The veteran did not initiate an 
appeal of the continued denial of this claim.  Consequently, 
the RO's September 2002 continued denial of service 
connection for nasopharyngitis with coryza is final.  
38 U.S.C. § 7105 (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2004).  New 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The additional records received since the last prior final 
denial in September 2002 in the present case include the 
veteran's repeated assertions that he incurred 
nasopharyngitis with coryza during his active military duty.  
Also, private medical records reflect treatment for, and 
evaluation of, nasopharyngitis in January 2002 and July 2003.  
Further, in a medical record dated in March 2004, a private 
physician notes that he has treated the veteran for multiple 
disorders, including bilateral nasopharyngitis, since July 
2003.  

While these documents reflect information concerning recent 
treatment for, and evaluation of, nasopharyngitis, the 
records do not provide competent evidence of an association 
between this diagnosed disorder and the veteran's active 
military duty.  As such, the Board finds that these 
additional documents do not raise a reasonable possibility of 
substantiating the claim for service connection for 
nasopharyngitis with coryza.  See, 38 C.F.R. § 3.156(a) 
(2004).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for nasopharyngitis with coryza in September 2002 is not new 
and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence does not 
serve as a basis to reopen the veteran's claim for service 
connection for nasopharyngitis with coryza.  See, 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a) (2004).  


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a kidney 
disorder, the appeal is denied.  

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
nasopharyngitis with coryza, the appeal is denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



